Dodge, J.
The will in question is probably unique, and a decision thereon hardly likely to affect any other case that , may arise. Either the court must decide, from the will itself in the light of all the circumstances, what property the testator intended to leave for the benefit of the poor of Ness, or it must decide that it leaves nothing to them. We are therefore confronted with an alternative which, if resolved in the latter manner, surely defeats whatever testamentary purpose Ole Hegna had, for he certainly intended to leave something to this charitable purpose. If, on the other hand,' Hegna did intend to give but a portion of his small estate for that purpose, and to leave the rest to be distributed amongst his very numerous but rather remote heirs at law, then of course thai intention is defeated by the construction adopted by the court below. It is, however, a choice between certain defeat of the testamentary purpose and mere possibility of such defeat. The small amount of the estate is an item of some significance in deciding whether testator was likely to have desired to split it up, especially as the further division of any residue amongst his heirs at law would result in very trivial benefit to each; the only surviving sister being entitled to but one sixth thereof and some of the nephews and nieces to only one twenty-fourth thereof each. Again is the fact apparent upon the face of the will, that, although the printed blank invited a designation of any legatee or beneficiary other than the- poor fund, the testator in effect refused to specify any such, which is at least an indication that he meant no portion of his estate to pass to any other beneficiary. These considerations are in a degree aided by the probability that one formally executing a will intends thereby to dispose of all his property and not to leave portions to be distributed *516otherwise than by his expressed wish. In view of all these considerations this court has concluded, with some hesitation, that the lower court was justified in deducing from the whole context of this will a purpose to bequeath the whole of the estate to the benefit of the charity named, and therefore that its judgment should not be disturbed.
By the Court. — Judgment affirmed.